440 So.2d 1177 (1983)
Ex parte Mart OGLEN.
(In re Mart Oglen, alias v. State of Alabama).
82-1253.
Supreme Court of Alabama.
October 28, 1983.
Michael C. Cornwell, Tuscaloosa, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
ALMON, Justice.
The petition for writ of certiorari attempts to present facts for our consideration in addition to those contained in the opinion of the Court of Criminal Appeals, 440 So.2d 1172, merely by reference to pages 15 through 349 of the record. This procedure is not in compliance with Rule 39(k), A.R.A.P.
We are thus unable to conclude from the opinion of the Court of Criminal Appeals that reversible error attended the trial below. The writ of certiorari is therefore denied.
WRIT DENIED.
TORBERT, C.J., and FAULKNER, EMBRY and ADAMS, JJ., concur.